Exhibit 10.1

 

SECOND AMENDED AND RESTATED INVESTMENT ADVISORY AGREEMENT

 

BETWEEN

 

BAIN CAPITAL SPECIALTY FINANCE, INC.

 

AND

 

BCSF ADVISORS, LP

 

This Second Amended and Restated Investment Advisory Agreement is hereby made as
of the 1st day of  February, 2019 (this “Agreement”), by and between BAIN
CAPITAL SPECIALTY FINANCE, INC., a Delaware corporation (the “Company”), and
BCSF ADVISORS, LP, a Delaware limited partnership (the “Advisor”).

 

WHEREAS, the Company operates as a closed-end, non-diversified management
investment company;

 

WHEREAS, the Company has filed an election to be treated as a business
development company under the Investment Company Act of 1940, as amended (the
“Investment Company Act”);

 

WHEREAS, the Advisor is registered as an investment adviser under the Investment
Advisers Act of 1940, as amended (the “Investment Advisers Act”);

 

WHEREAS, the Company and the Advisor are party to that certain amended and
restated investment advisory agreement dated  November 14, 2018 by and between
the Company and the Advisor (the “Prior Agreement”); and

 

WHEREAS, the Company and the Advisor, with the approval of the Company’s
stockholders on February 1, 2019, desire to amend and restate the Prior
Agreement to set forth the terms and conditions for the continued provision by
the Advisor of investment advisory services to the Company.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree that the Prior Agreement is hereby
further amended and restated in its entirety to read as follows (and that the
Prior Agreement shall be of no further force and effect whatsoever after the
date hereof):

 

1.    Duties of the Advisor.

 

(a)   The Company hereby employs the Advisor to act as the investment adviser to
the Company and to manage the investment and reinvestment of the assets of the
Company, subject to the supervision of the board of directors of the Company
(the “Board of Directors”), for the period and upon the terms herein set forth,
(i) in accordance with the investment objective, policies and restrictions that
are set forth in the Registration Statement of the Company, as the same may be
amended from time to time, (ii) in accordance with the Investment Company Act,
the Investment Advisers Act and all other applicable federal and state law and
(iii) in accordance with the Company’s certificate of incorporation and bylaws.
Without limiting the generality of the foregoing, the Advisor shall, during the
term and subject to the provisions of this Agreement, (i) determine the
composition of the portfolio of the Company, the nature and timing of the
changes therein and the manner of implementing such changes; (ii) identify,
evaluate and negotiate the structure of the investments made by the Company
(including performing due diligence on prospective portfolio companies);
(iii) execute, close, service and monitor the Company’s investments;
(iv) determine the securities and other assets that the Company will purchase,
retain or sell; and (v) provide the Company with such other investment advisory,
research and related services as the Company may, from time to time, reasonably
require for the investment of its funds. The Advisor shall have the power and
authority on behalf of the Company to effectuate its investment decisions for
the Company, including the execution and delivery of all documents relating to
the Company’s investments and the placing of orders for other purchase or sale
transactions on behalf of the Company. In the event that the Company determines
to

 

--------------------------------------------------------------------------------



 

acquire debt financing or to refinance existing debt financing, the Advisor
shall arrange for such financing on the Company’s behalf, subject to the
oversight and approval of the Board of Directors. If it is necessary for the
Advisor to make investments on behalf of the Company through a subsidiary or
special purpose vehicle, the Advisor shall have authority to create or arrange
for the creation of such subsidiary or special purpose vehicle and to make such
investments through such subsidiary or special purpose vehicle in accordance
with the Investment Company Act.

 

(b)   The Advisor hereby accepts such employment and agrees during the term
hereof to render the services described herein for the amounts of compensation
provided herein.

 

(c)   Subject to the requirements of the Investment Company Act, the Advisor is
hereby authorized, but not required, to enter into one or more sub-advisory
agreements with other investment advisers (each, a “Sub-Advisor”) pursuant to
which the Advisor may obtain the services of the Sub-Advisor(s) to assist the
Advisor in fulfilling its responsibilities hereunder. Specifically, the Advisor
may retain a Sub-Advisor to recommend specific securities or other investments
based upon the Company’s investment objective and policies, and work, along with
the Advisor, in structuring, negotiating, arranging or effecting the acquisition
or disposition of such investments and monitoring investments on behalf of the
Company, subject in all cases to the oversight of the Advisor and the Company.
The Advisor, and not the Company, shall be responsible for any compensation
payable to any Sub-Advisor. Any sub-advisory agreement entered into by the
Advisor shall be in accordance with the requirements of the Investment Company
Act, the Investment Advisers Act and other applicable federal and state law.

 

(d)   For all purposes herein provided, the Advisor shall be deemed to be an
independent contractor and, except as expressly provided or authorized herein,
shall have no authority to act for or represent the Company in any way or
otherwise be deemed an agent of the Company.

 

(e)   The Advisor shall keep and preserve, in the manner and for the period that
would be applicable to investment companies registered under the Investment
Company Act, any books and records relevant to the provision of its investment
advisory services to the Company, shall specifically maintain all books and
records with respect to the Company’s portfolio transactions and shall render to
the Board of Directors such periodic and special reports as the Board of
Directors may reasonably request. The Advisor agrees that all records that it
maintains for the Company are the property of the Company and shall surrender
promptly to the Company any such records upon the Company’s request, provided
that the Advisor may retain a copy of such records.

 

2.    Company’s Responsibilities and Expenses Payable by the Company.

 

(a)   All investment professionals of the Advisor and their respective staffs,
when and to the extent engaged in providing investment advisory and management
services hereunder, and the compensation and routine overhead expenses of such
personnel allocable to such services, shall be provided and paid for by the
Advisor and not by the Company. The Company shall bear all other costs and
expenses of its operations and transactions, including, without limitation,
those relating to: (a) initial organization costs incurred prior to the
commencement of the Company’s operations (up to an aggregate of $1,500,000, it
being understood and agreed that the Advisor shall bear all organizational
expenses of the Company in excess of such amount); (b) operating costs incurred
prior to the commencement of the Company’s operations; (c) calculating the
Company’s net asset value (including the cost and expenses of any independent
valuation firm); (d) fees and expenses, including travel expenses, incurred by
the Advisor or payable to third parties in performing due diligence on
prospective portfolio companies, monitoring the Company’s investments and, if
necessary, enforcing the Company’s rights; (e) interest payable on debt, if any,
incurred to finance the Company’s investments; (f) costs of effecting sales and
repurchases of the Company’s common stock and other securities; (g) the Base
Management Fee and any Incentive Fee (each as defined below); (h) distributions
on the Company’s common stock; (i) administration fees payable to BSCF

 

--------------------------------------------------------------------------------



 

Advisors, LP in its capacity as administrator (the “Administrator”) under the
Administration Agreement dated as of October 6, 2016 (as may be amended from
time to time, the “Administration Agreement”); (j) transfer agent and custody
fees and expenses; (k) the allocated costs incurred by the Administrator in
providing managerial assistance to those portfolio companies that request it;
(l) other expenses incurred by the Advisor, the Administrator, the
sub-administrator or the Company in connection with administering its business,
including payments made to third-party providers of goods or services and
payments to the Administrator that will be based upon the Company’s allocable
portion of overhead; (m) amounts payable to third parties relating to, or
associated with, evaluating, making and disposing of investments; (n) brokerage
fees and commissions; (o) federal and state registration fees; (p) any stock
exchange listing fees; (q) taxes; (r) independent director fees and expenses;
(s) costs associated with the Company’s reporting and compliance obligations
under the Investment Company Act and applicable U.S. federal and state
securities laws; (t) the costs of any reports, proxy statements or other notices
to the Company’s stockholders, including printing costs; (u) costs of holding
stockholder meetings; (v) the Company’s fidelity bond; (w) directors and
officers/errors and omissions liability insurance, and any other insurance
premiums; (x) litigation, indemnification and other non-recurring or
extraordinary expenses; (y) direct costs and expenses of administration and
operation, including printing, mailing, long distance telephone, staff, audit
and legal costs; (z) fees and expenses associated with marketing efforts; (aa)
dues, fees and charges of any trade association of which the Company is a
member; and (bb) all other expenses reasonably incurred by the Company, the
Administrator or the sub-administrator in connection with administering the
Company’s business, such as the allocable portion of overhead under the
Administration Agreement, including rent and the Company’s allocable portion of
the costs and expenses of its chief compliance officer, chief financial officer
and their respective staffs.

 

(b)   To the extent that expenses to be borne by the Company are paid by the
Advisor, the Company will reimburse the Advisor for such expenses; provided,
however, that the Advisor agrees to waive its right to reimbursement to the
extent that it would cause any distributions to the Company’s stockholders to
constitute a return of capital.

 

3.    Compensation of the Advisor.    The Company agrees to pay, and the Advisor
agrees to accept, as compensation for the investment advisory and management
services provided by the Advisor hereunder, a fee consisting of two components:
a base management fee (the “Base Management Fee”) and an incentive fee (the
“Incentive Fee”), each as hereinafter set forth. The Company shall make any
payments due hereunder to the Advisor or to the Advisor’s designee as the
Advisor may otherwise direct. To the extent permitted by applicable law, the
Advisor may elect, or adopt a deferred compensation plan pursuant to which it
may elect to defer all or a portion of its fees hereunder for a specified period
of time.

 

(a)   The Base Management Fee shall be calculated at an annual rate equal to
1.50% of the average value of the gross assets of the Company, including assets
purchased with borrowed funds or other forms of leverage but excluding cash and
cash equivalents, at the end of each of the two most recently completed calendar
quarters; provided, however, the Base Management Fee shall be calculated at an
annual rate equal to 1.00% of the average value of the gross assets of the
Company, including assets purchased with borrowed funds or other forms of
leverage but excluding cash and cash equivalents, that exceeds the product of
(i) 200% and (ii) the average value of the net assets of the Company at the end
of each of the two most recently completed calendar quarters. For services
rendered under this Agreement, the Base Management Fee shall be payable
quarterly in arrears. Such amount shall be appropriately adjusted (based on the
actual number of days elapsed relative to the total number of days in such
calendar quarter) for any share issuances or repurchases by the Company during a
calendar quarter. The Base Management Fee for any partial month or quarter shall
be appropriately pro-rated (based on the number of days actually elapsed at the
end of such partial month or quarter relative to the total number of days in
such month or quarter). For purposes of this Agreement, cash equivalents shall
mean U.S. government securities and commercial paper instruments maturing within
one year of purchase of such instrument by the Company. The fair value of
derivative financial instruments held in the Company’s portfolio will be
included in the calculation of gross assets of the Company.

 

--------------------------------------------------------------------------------



 

(b)   The Incentive Fee shall consist of two parts—an incentive fee based on
income and an incentive fee based on capital gains, as follows:

 

(i)             The part of the Incentive Fee based on income (the “Income
Fee”) will be calculated and payable quarterly in arrears based on the Company’s
aggregate Pre-Incentive Fee Net Investment Income in respect of the current
calendar quarter and the eleven preceding calendar quarters   (or the
appropriate portion thereof in the case of any of the Company’s first eleven
calendar quarters that commence on or after January 1, 2019) (in either case,
the “Trailing Twelve Quarters”). The Trailing Twelve Quarters will commence with
the quarter ending March 31, 2019 and will be fewer than twelve calendar
quarters until December 31, 2021.

 

(ii)          For purposes of calculating the Income Fee, Pre-Incentive Fee Net
Investment Income means the Company’s interest income, distribution income and
any other income (including any other fees such as commitment, origination,
structuring, diligence and consulting fees or other fees that the Company
receives from portfolio companies but excluding fees for providing managerial
assistance) accrued during the relevant calendar quarter(s), minus the Company’s
operating expenses incurred during the relevant calendar quarter(s) (including
the Base Management Fee, expenses payable under the Administration Agreement 
 and any interest expense and distributions paid on any issued and outstanding
debt or preferred stock, but excluding the Incentive Fee). Pre-Incentive Fee Net
Investment Income includes, in the case of investments with a deferred interest
feature (such as market discount, original issue discount, debt instruments with
payment-in-kind (“PIK”) interest, preferred stock with PIK dividends and zero
coupon securities), accrued income that the Company has not yet received in
cash. Pre-Incentive Fee Net Investment Income does not include any realized
capital gains, realized capital losses or unrealized capital appreciation or
depreciation.

 

For purposes of computing Pre-Incentive Fee Net Investment Income, the
calculation methodology will look through derivative financial instruments or
swaps as if the Company owned the reference assets directly. Therefore, net
interest income, if any, associated with a derivative financial instrument or
swap (which represents the difference between (i) the interest income and fees
received in respect of the reference assets of the derivative financial
instrument or swap and (ii) the interest expense or financing charges paid by
the Company to the derivative or swap counterparty) will be included in the
calculation of Pre-Incentive Fee Net Investment Income for purposes of the
Income Fee.

 

(iv) With respect to Q4 2018, Pre-Incentive Fee Net Investment Income in respect
of such calendar quarter will be compared to a “Hurdle Amount” equal to the
product of (i) the “hurdle rate” of 1.50% per quarter (6.00% annualized) and
(ii) the Company’s net assets (defined as total assets less indebtedness and
before taking into account any Incentive Fees payable during the period) as of
October 1, 2018. There is also a “catch-up” feature described in detail below

 

(iii)       Pre-Incentive Fee Net Investment Income in respect of the relevant
Trailing Twelve Quarters will be compared to a “Hurdle Amount” equal to the
product of (i) the “hurdle rate” of 1.50% per quarter (6.00% annualized) and
(ii) the sum of the Company’s net assets (defined as total assets less
indebtedness and before taking into account any Incentive Fees payable during
the period) at the beginning of each applicable calendar quarter comprising the
relevant Trailing Twelve Quarters. The Hurdle Amount will be calculated after
making appropriate adjustments to the Company’s net asset value at the beginning
of each applicable calendar quarter for Company subscriptions (which shall
include all issuances by the Company of shares of its common stock, including
issuances pursuant to its dividend reinvestment plan) and distributions during
the applicable calendar quarter. Subject to Section 3(b)( v), the Income Fee
will be based on the amount by which (x) the aggregate Pre-Incentive Fee Net
Investment Income in respect of the relevant Trailing Twelve  Quarters exceeds
(y) the Hurdle Amount in respect of the relevant Trailing Twelve Quarters. The
Income Fee that will be paid to the Advisor in respect of a particular calendar
quarter will equal the excess of the Income Fee as calculated pursuant to this
Section 3(b) less the aggregate Income Fees that were paid to the Advisor in the
preceding eleven calendar quarters (or portion thereof) comprising the relevant
Trailing Twelve Quarters.

 

(iv)      The Company will pay the Income Fee in respect of each calendar
quarter as follows:

 

--------------------------------------------------------------------------------



 

1.  No Income Fee in any calendar quarter in which the Company’s aggregate
Pre-Incentive Fee Net Investment Income in respect of the relevant Trailing
Twelve Quarters does not exceed the Hurdle Amount in respect of the relevant
Trailing Twelve Quarters;

 

2.  The Income Fee shall equal 100% of the Company’s aggregate Pre-Incentive Fee
Net Investment Income in respect of the relevant Trailing Twelve Quarters with
respect to that portion of such Pre-Incentive Fee Net Investment Income, if any,
that exceeds the Hurdle Amount but is less than or equal to an amount (the 
“Catch-Up Amount”) determined on a quarterly basis by multiplying  1.8182% by
the Company’s net asset value at the beginning of each applicable calendar
quarter comprising the relevant Trailing Twelve Quarters. The   Catch-Up Amount
is intended to provide the Advisor with an incentive fee of  17.5% on all of the
Company’s Pre-Incentive Fee Net Investment Income when the Company’s aggregate
Pre-Incentive Fee Net Investment Income in respect of the relevant Trailing
Twelve Quarters reaches the  Catch-Up Amount in respect of the relevant Trailing
Twelve Quarters; and

 

3.  For any calendar quarter in which the Company’s aggregate Pre-Incentive Fee
Net Investment Income in respect of the relevant Trailing Twelve Quarters
exceeds the Catch-Up Amount, the Income Fee shall equal 17.5% of the amount of
the Company’s aggregate Pre-Incentive Fee Net Investment Income in respect of
the relevant Trailing Twelve Quarters that exceeds the Catch-Up Amount.

 

These calculations will be appropriately pro-rated for any period of less than
three months and adjusted for any share issuances or repurchases by the Company
during the current quarter.

 

(v)         The Income Fee is subject to a cap (the “Incentive Fee Cap”). The
Incentive Fee Cap in respect of any calendar quarter is an amount equal to 
 17.5% of the Cumulative Pre-Incentive Fee Net Return (as defined below) during
the relevant Trailing Twelve Quarters  less   the aggregate Income Fees that
were paid to the Advisor in the preceding eleven calendar quarters (or portion
thereof) comprising the relevant Trailing Twelve Quarters. For this purpose,
“Cumulative Pre-Incentive Fee Net Return” during the relevant Trailing Twelve
Quarters means (x) Pre-Incentive Fee Net Investment Income in respect of the
Trailing Twelve Quarters less (y) any Net Capital Loss, if any, in respect of
the Trailing Twelve Quarters. If, in any calendar quarter, the Incentive Fee Cap
is zero or a negative value, the Company shall pay no Income Fee to the Advisor
in respect of that quarter. If, in any calendar quarter, the Incentive Fee Cap
is a positive value but is less than the Income Fee calculated in accordance
with Sec-tion 3(b)(iv) above, the Company shall pay the Advisor the Incentive
Fee Cap in respect of such quarter. If, in any calendar quarter, the Incentive
Fee Cap is equal to or greater than the Income Fee calculated in accordance with
Section 3(b)(iv) above, the Company shall pay the Advisor the Income Fee in
respect of such quarter.”Net Capital Loss” in respect of a particular period
means the difference, if positive, between (i) aggregate capital losses, whether
realized or unrealized, in respect of such period and (ii) aggregate capital
gains, whether realized or unrealized, in respect of such period.

 

(vi)      The second part of the Incentive Fee (the “Capital Gains Fee”) will be
determined and payable in arrears in cash as of the end of each fiscal year (or
upon termination of this Agreement as set forth below), and will equal  17.5% of
the Company’s realized capital gains on a cumulative basis from inception
through the end of the fiscal year,   computed net of all realized capital
losses and unrealized capital depreciation on a cumulative basis, less the
aggregate amount of any previously paid Capital Gains Fees.

 

For purposes of computing the Capital Gains Fee, the calculation methodology
will look through derivative financial instruments or swaps as if the Company
owned the reference assets directly. Therefore, realized gains and realized
losses on the disposition of any reference assets, as well as unrealized
depreciation on reference assets retained in the derivative financial instrument
or swap, will be included on a cumulative basis in the calculation of the
Capital Gains Fee.

 

--------------------------------------------------------------------------------



 

In the event that this Agreement shall terminate as of a date that is not a
fiscal year end, the termination date shall be treated as though it were a
fiscal year end for purposes of calculating and paying a Capital Gains Fee.

 

(c)   In the event that this Agreement is terminated, to calculate the Base
Management Fee and Incentive Fee through the termination date, the Company will
engage at its own expense a firm acceptable to the Company and the Advisor to
determine the maximum reasonable fair value as of the termination date of the
Company’s consolidated assets (assuming each asset is readily marketable among
institutional investors without minority discount and with an appropriate
control premium for any control positions and ascribing an appropriate net
present value to unamortized organizational and offering costs and going concern
value).

 

4.    Covenants of the Advisor.    The Advisor hereby covenants that it is
registered as an investment adviser under the Investment Advisers Act. The
Advisor hereby agrees that its activities shall at all times be in compliance in
all material respects with all applicable federal and state laws governing its
operations and investments.

 

5.    Excess Brokerage Commissions.    The Advisor is hereby authorized, to the
fullest extent now or hereafter permitted by law, to cause the Company to pay a
member of a national securities exchange, broker or dealer an amount of
commission for effecting a securities transaction in excess of the amount of
commission another member of such exchange, broker or dealer would have charged
for effecting such transaction if the Advisor determines, in good faith and
taking into account such factors as price (including the applicable brokerage
commission or dealer spread), size of order, difficulty of execution, and
operational facilities of the firm and the firm’s risk and skill in positioning
blocks of securities, that the amount of such commission is reasonable in
relation to the value of the brokerage and/or research services provided by such
member, broker or dealer, viewed in terms of either that particular transaction
or its overall responsibilities with respect to the Company’s portfolio, and
constitutes the best net result for the Company.

 

6.    Proxy Voting.    The Advisor shall be responsible for voting any proxies
solicited by an issuer of securities held by the Company in the best interest of
the Company and in accordance with the Advisor’s proxy voting policies and
procedures, as any such proxy voting policies and procedures may be amended from
time to time. The Company has been provided with a copy of the Advisor’s proxy
voting policies and procedures and has been informed as to how it can obtain
further information from the Advisor regarding proxy voting activities
undertaken on behalf of the Company.

 

7.    Limitations on the Employment of the Advisor.    The services of the
Advisor to the Company are not, and shall not be, exclusive. The Advisor may
engage in any other business or render similar or different services to others
including, without limitation, the direct or indirect sponsorship or management
of other investment based accounts or commingled pools of capital, however
structured, having investment objectives similar to those of the Company;
provided that its services to the Company hereunder are not impaired thereby.
Nothing in this Agreement shall limit or restrict the right of any manager,
partner, officer or employee of the Advisor to engage in any other business or
to devote his or her time and attention in part to any other business, whether
of a similar or dissimilar nature, or to receive any fees or compensation in
connection therewith (including fees for serving as a director of, or providing
consulting services to, one or more of the portfolio companies of the Company,
subject at all times to applicable law). So long as this Agreement or any
extension, renewal or amendment hereof remains in effect, the Advisor shall be
the only investment adviser for the Company, subject to the Advisor’s right to
enter into sub-advisory agreements. The Advisor assumes no responsibility under
this Agreement other than to render the services called for hereunder. It is
understood that directors, officers, employees and stockholders of the Company
are or may become interested in the Advisor and its affiliates, as directors,
officers, employees, partners, stockholders,

 

--------------------------------------------------------------------------------



 

members, managers or otherwise, and that the Advisor and directors, officers,
employees, partners, stockholders, members and managers of the Advisor and its
affiliates are or may become similarly interested in the Company as stockholders
or otherwise.

 

Subject to any restrictions prescribed by law, by the provisions of the Code of
Ethics of the Company and the Advisor and by the Advisor’s Allocation Policy,
the Advisor and its members, officers, employees and agents shall be free from
time to time to acquire, possess, manage and dispose of securities or other
investment assets for their own accounts, for the accounts of their family
members, for the account of any entity in which they have a beneficial interest
or for the accounts of others for whom they may provide investment advisory,
brokerage or other services (collectively, “Managed Accounts”), in transactions
that may or may not correspond with transactions effected or positions held by
the Company or to give advice and take action with respect to Managed Accounts
that differs from advice given to, or action taken on behalf of, the Company;
provided that the Advisor allocates investment opportunities to the Company,
over a period of time on a fair and equitable basis compared to investment
opportunities extended to other Managed Accounts. The Advisor is not, and shall
not be, obligated to initiate the purchase or sale for the Company of any
security that the Advisor and its members, officers, employees or agents may
purchase or sell for its or their own accounts or for the account of any other
client if, in the opinion of the Advisor, such transaction or investment appears
unsuitable or undesirable for the Company. Moreover, it is understood that when
the Advisor determines that it would be appropriate for the Company and one or
more Managed Accounts to participate in the same investment opportunity, the
Advisor shall seek to execute orders for the Company and for such Managed
Account(s) on a basis that the Advisor considers to be fair and equitable over
time. In such situations, the Advisor may (but is not required to) place orders
for the Company and each Managed Account simultaneously or on an aggregated
basis. If all such orders are not filled at the same price, the Advisor may
cause the Company and each Managed Account to pay or receive the average of the
prices at which the orders were filled for the Company and all relevant Managed
Accounts on each applicable day. If all such orders cannot be fully executed
under prevailing market conditions, the Advisor may allocate the investment
opportunities among participating accounts in a manner that the Advisor
considers equitable, taking into account, among other things, the size of each
account, the size of the order placed for each account and any other factors
that the Advisor deems relevant.

 

8.    Responsibility of Dual Directors, Officers and/or Employees.    If any
person who is a manager, partner, officer or employee of the Advisor or the
Administrator is or becomes a director, officer and/or employee of the Company
and acts as such in any business of the Company, then such manager, partner,
officer and/or employee of the Advisor or the Administrator shall be deemed to
be acting in such capacity solely for the Company and not as a manager, partner,
officer and/or employee of the Advisor or the Administrator or under the control
or direction of the Advisor or the Administrator, even if paid by the Advisor or
the Administrator.

 

9.    Limitation of Liability of the Advisor; Indemnification.    The Advisor
(and its officers, managers, partners, agents, employees, controlling persons,
members and any other person or entity affiliated with the Advisor, including
without limitation the Administrator) shall not be liable to the Company for any
action taken or omitted to be taken by the Advisor in connection with the
performance of any of its duties or obligations under this Agreement or
otherwise as an investment adviser of the Company, except to the extent
specified in Section 36(b) of the Investment Company Act concerning loss
resulting from a breach of fiduciary duty (as the same is finally determined by
judicial proceedings) with respect to the receipt of compensation for services,
and the Company shall indemnify, defend and protect the Advisor (and its
officers, managers, partners, agents, employees, controlling persons, members
and any other person or entity affiliated with the Advisor, including without
limitation the Administrator, each of whom shall be deemed a third party
beneficiary hereof) (collectively, the “Indemnified Parties”) and hold them
harmless from and against all damages, liabilities, costs and expenses
(including reasonable attorneys’ fees and amounts reasonably paid in settlement)
incurred by the Indemnified Parties in or by reason of any pending, threatened
or completed action, suit, investigation or other proceeding (including an
action or suit by or in the right of the Company or its security holders)
arising out of or otherwise based upon the performance of any of the Advisor’s
duties or obligations under this Agreement or otherwise as an investment adviser
of the Company. Notwithstanding the preceding sentence of this Paragraph 9 to
the contrary, nothing contained herein shall protect or be deemed to protect the
Indemnified Parties against or entitle or be deemed to entitle the Indemnified
Parties to indemnification in respect of, any liability to the Company or its
security holders to which the Indemnified Parties would otherwise be subject by
reason of willful misfeasance, bad faith or gross negligence in the performance
of the Advisor’s duties or by reason of the reckless disregard of the Advisor’s
duties and obligations under this Agreement

 

--------------------------------------------------------------------------------



 

(as the same shall be determined in accordance with the Investment Company Act
and any interpretations or guidance by the Securities and Exchange Commission or
its staff thereunder).

 

10.    Effectiveness, Duration and Termination of Agreement.    This Agreement
shall remain in effect for successive annual periods, provided that such
continuance is specifically approved at least annually by (a) the vote of the
Board of Directors, or by the vote of a majority of the outstanding voting
securities of the Company and (b) the vote of a majority of the Company’s
Directors who are not parties to this Agreement or “interested persons” (as such
term is defined in Section 2(a)(19) of the Investment Company Act) of any such
party, in accordance with the requirements of the Investment Company Act. This
Agreement may be terminated at any time, without the payment of any penalty,
upon 60 days’ written notice, by the vote of a majority of the outstanding
voting securities of the Company, or by the vote of the Company’s Directors or
by the Advisor. This Agreement shall automatically terminate in the event of its
“assignment” (as such term is defined for purposes of Section 15(a)(4) of the
Investment Company Act). Upon termination of this Agreement, the Company shall
immediately delete the term “Bain Capital” from its corporate name. The
provisions of Section 9 of this Agreement shall remain in full force and effect,
and the Advisor shall remain entitled to the benefits thereof, notwithstanding
any termination of this Agreement. Further, notwithstanding the termination or
expiration of this Agreement as aforesaid, the Advisor shall be entitled to any
amounts owed under Section 3 through the date of termination or expiration and
Section 9 shall continue in force and effect and apply to the Advisor and its
representatives as and to the extent applicable.

 

11.    No Third Party Beneficiaries.    This Agreement is made for the benefit
of and shall be enforceable by, each of the parties hereto and nothing in this
Agreement shall confer any rights upon, nor shall this Agreement be construed to
create any rights in, any person that is not a party (except as herein otherwise
specifically provided) to this Agreement.

 

12.    Notices.    Any notice under this Agreement shall be given in writing,
addressed and delivered or mailed, postage prepaid, to the other party at its
principal office.

 

13.    Amendments.    This Agreement may be amended by mutual consent, but the
consent of the Company must be obtained in conformity with the requirements of
the Investment Company Act.

 

14.    Entire Agreement; Governing Law.    This Agreement and the Advisory Fee
Waiver Agreement between the parties hereto contain the entire agreement of the
parties and supersede all prior agreements, understandings and arrangements with
respect to the subject matter hereof. This Agreement shall be construed in
accordance with the laws of the State of Delaware and the applicable provisions
of the Investment Company Act. To the extent the applicable laws of the State of
Delaware, or any of the provisions herein, conflict with the provisions of the
Investment Company Act, the latter shall control.

 

* * * *

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 

 

BAIN CAPITAL SPECIALTY FINANCE, INC.

 

 

 

By:

/s/ Michael Ewald

 

 

Name: Michael Ewald

 

 

Title: Chief Executive Officer

 

 

 

BCSF ADVISORS, LP

 

 

 

By:

/s/ Andrew S. Viens

 

 

Name: Andrew S. Viens

 

 

Title: Managing Director and Global Head of Operations

 

--------------------------------------------------------------------------------

 